Citation Nr: 0704425	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-25 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right arm 
disability.

3.  Entitlement to service connection for a left arm 
disability.

4.  Entitlement to service connection for disability 
exhibited by right hand numbness.

5.  Entitlement to service connection for right carpal tunnel 
syndrome with ulnar nerve involvement.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for an allergic 
reaction, the residual of a bee sting.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The appellant served on active duty from July 24th, 1967 to 
August 2, 1967, and had additional periods of active duty for 
training and inactive duty for training from September 1956 
to November 1974, and from January 1976 to November 1983, in 
service with the Army National Guard of Michigan. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claims on 
appeal.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
appellant had a back disability in service; no competent 
medical evidence has been presented linking the appellant's 
current back disability to service.

2.  There is no competent evidence of record showing that the 
appellant had a right arm disability in service; no evidence 
has been presented which indicates that the appellant 
currently has a right arm disability.

3.  There is no competent evidence of record showing that the 
appellant had a left arm disability in service; no evidence 
has been presented which indicates that the appellant 
currently has a left arm disability.

4.  There is no competent evidence of record showing that the 
appellant had right hand numbness in service; no evidence has 
been presented which indicates that the appellant currently 
has right hand numbness.

5.  There is no competent evidence of record showing that the 
appellant had right carpal tunnel syndrome with ulnar nerve 
involvement in service; no evidence has been presented which 
indicates that the appellant currently has this disability.

6.  There is no competent evidence of record showing that the 
appellant currently has PTSD that is related to service.

7.  There is no evidence of record showing that the appellant 
had hearing loss in service; no competent medical evidence 
has been presented linking the appellant's current hearing 
loss to service.

8.  There is no competent evidence of record showing that the 
appellant currently has allergic residuals of a bee sting 
that are related to service.


CONCLUSION OF LAW

1.  A back disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

2.  A right arm disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

3.  A left arm disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

4.  Disability exhibited by right hand numbness was not 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  Right carpal tunnel syndrome with ulnar nerve involvement 
was not incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

6.  PTSD was not incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

7.  Hearing loss was not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).

8.  The allergic residuals of a bee sting were not incurred 
or aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by letters dated in March 2002, 
August 2002, and September 2003.  The originating agency 
asked the appellant to submit any pertinent evidence in his 
possession, and specifically informed him of the evidence 
required to substantiate his claims, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide VA 
with the information necessary for VA to obtain such evidence 
on his behalf.  Therefore, the Board finds that he was 
provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains service and post-service medical records, 
which will be addressed as pertinent, particularly, the 
appellant's service medical records, and outpatient treatment 
records.  In addition, neither the appellant nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  While the 
appellant informed the VA that relevant records were 
available from the Palm Beach Medical Center, repeated 
requests from that facility for records pertaining to the 
veteran were unsuccessful; the veteran was informed of this 
and that he could provide records from that facility himself, 
but failed to do so. Therefore, the Board is satisfied that 
VA has complied with its duty to assist the appellant in the 
development of the facts pertinent to this claim.

The record also reflects that the originating agency provided 
the required notice prior to the initial adjudication of the 
claim.  As the Board is denying service connection for these 
claims, no additional disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the appellant's service medical records and 
private treatment records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the appellant or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show on each of his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The term active military service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6.  Active 
duty for training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any State.  Inactive duty training generally means duty 
(other than full-time duty) prescribed for Reserves, and duty 
(other than full-time duty) performed by a member of the 
National Guard of any State.  38 U.S.C.A. § 101(21), 101(22), 
101(23), 101(24); 38 C.F.R. § 3.6(a), (c), (d). The 
appellant's service consists, other than a brief period of a 
week on active duty in 1967, solely of inactive duty for 
training as a member of the Army National Guard.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in- 
service stressor occurred. If the evidence establishes that 
the appellant engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f).  See also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 
10 Vet. App. 128 (1997).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a back 
disability.  In this regard, the Board notes that the 
evidence does show that the appellant is currently receiving 
treatment for a back disability, which he relates to an 
injury he reports he sustained in a fall approximately 40 
years ago.  The only evidence of record showing a specific 
back injury is a report of a medical history taken January 
1976, which indicates that the appellant incurred a severe 
back strain in 1972, for which he was hospitalized for two 
weeks, and which required him to convalesce from work for ten 
weeks.  However, this record does not show that this injury 
occurred during any period of the appellant's active duty or 
inactive duty for training during 1972.  Furthermore, no 
service medical records indicate that the appellant's back 
was injured at any time during any period of the appellant's 
service.  Thus, while the appellant does currently have a 
back disability, and did have a back injury in 1972, with no 
evidence having been presented to indicate that the appellant 
incurred this injury during his only period of inactive duty 
for training in July 1972, and no evidence having been 
presented to indicate that the appellant incurred a back 
disability during active or inactive service at any time, the 
Board finds that the preponderance of the evidence of record 
is against a finding that the appellant's current back 
disability is related to service.

Taking into account all relevant evidence, the Board finds 
that service connection is also not warranted for hearing 
loss.  In this regard, the evidence does show that the 
appellant currently has hearing loss, and is in receipt of 
hearing aids from the VA.  However, there is no evidence of 
record linking the appellant's hearing loss to service.  
Again, the Board notes that the appellant has only a week of 
active service, and there is no competent medical evidence of 
record which indicates that the appellant's hearing loss is 
linked to that period.  In order to warrant service 
connection for a disability as related to any period of 
inactive duty for training, the only other service the 
veteran has, the appellant would have to be found to have 
incurred an injury in the line of duty which caused his 
hearing loss.  There is no indication that the appellant 
incurred any such injury; the appellant himself states, 
during the report of a January 2004 audiology consult, that 
his hearing loss has been gradual over many years, and was 
not due to any specific injury incurred during inactive 
training.  Thus, although the veteran contends that his 
hearing loss is the result of exposure to gunfire over the 
years in his service in the National Guard, the evidence does 
not show that the veteran's hearing loss is due to either his 
week of active duty, or due to an injury incurred or 
aggravated during his periods of inactive duty for training.  
As such, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this condition.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a right arm 
disability, a left arm disability, disability exhibited by 
right hand numbness, right carpal tunnel syndrome with ulnar 
nerve involvement, PTSD, or an allergic reaction, the result 
of a bee sting.  In this regard, the Board notes that no 
evidence has been presented to indicate that the appellant 
currently has, or has ever had, any of these disabilities.  
The medical records in the appellant's claim file discuss 
treatment primarily for cardiac problems, and do not note 
treatment for any of these disabilities.

While the appellant has reported surgery at the Palm Beach 
Medical Center in 1997 or 1998, apparently for his carpal 
tunnel syndrome, numerous attempts to obtain records from 
that facility have been unsuccessful, and the appellant has 
been informed that records were not able to be obtained, and 
has been provided the opportunity to submit those records on 
his own, and has not done so.  Thus there is no evidence of 
record of any right or left arm or hand disability.

While recent VA outpatient treatment records show a diagnosis 
of anxiety disorder, which the appellant argues is part of 
what should be an overall diagnosis of PTSD, the fact remains 
that the evidence does not show that the appellant, at any 
time, has been diagnosed with PTSD.  The veteran has not 
recited any credible stressor incidents that could be 
corroborated through further development.  

As to service connection for the residuals of a bee sting, 
although the appellant's service records are negative for any 
allergic reaction related to a bee sting, the Board notes 
that, even if it were to concede that the appellant incurred 
a bee sting during a period of inactive duty for training, or 
even during his extremely brief period of active duty, even 
though such sting is not of record, the evidence still fails 
to show that the appellant currently has any residual 
disability from a bee sting in service.

Incumbent on the finding of service connection for a claimed 
disability is a finding that the appellant has the disability 
for which service connection is claimed.  With no evidence 
having been presented to indicate that the appellant has, at 
any time, before, during, or after service, been diagnosed 
with any of these claimed disabilities, the Board finds that 
the preponderance of the evidence of record is against a 
grant of service connection for a right arm condition, a left 
arm condition, right hand numbness, right carpal tunnel 
syndrome with ulnar nerve involvement, PTSD, or an allergic 
reaction, the result of a bee sting.

As the preponderance of the evidence is against all these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a right arm disability 
is denied.

Entitlement to service connection for a left arm disability 
is denied.

Entitlement to service connection for right hand numbness is 
denied.

Entitlement to service connection for right carpal tunnel 
syndrome with ulnar nerve involvement is denied.

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for an allergic reaction, 
the residuals of a bee sting is denied.




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


